FILED

AUG 1 9 2010
UNITED STATES DISTRICT CoURT ¢;,,k, u_s_ manor & Bankw t
FoR THE 1)1sTR1CT oF coLuMmA courts for me ocsm¢r or coml)n§ia

ANTONIO COLBERT, )

Plaintiff, j
v. j Civil Acti0n No.  
CATHOLlC CHARlTIES, j

Defendant. j

MEMORANDUM OPINION

This matter is before the Court upon consideration of plaintiff s application to proceed in
forma pauperis and his pro se complaint. The application will be granted, and the complaint
will be dismissed.

Plaintiff brings this civil action against Catholic Charities "for several reasons, but
necessarily for money!" Compl. at 2. He alleges that its staff has harassed him and has caused
him personal injury. Id. He demands removal of the offending staff members, or, a1tematively,
an award of $10,000. Id.

Federal district courts have jurisdiction in civil actions arising under the Constitution,
laws or treaties of the United States. See 28 U.S.C. § 1331. ln addition, federal district courts
have jurisdiction over civil actions where the matter in controversy exceeds $75,000, and the suit
is between citizens of different states. See 28 U.S.C. § l332(a).

Plaintiff neither establishes federal question jurisdiction by stating a claim under the
Constitution, laws or treaties of the United States, nor establishes that diversity jurisdiction by
alleging the parties’ citizenship in different states.

The Court will dismiss the complaint without prejudice for lack of subject matter

jurisdiction. An Order consistent with this Memorandum Opinion is issued separately.

§Mp /§MA

DATE. j 7 [Q/